Name: 2011/394/EU: Commission Implementing Decision of 1Ã July 2011 amending Decision 2009/821/EC as regards the list of border inspection posts and veterinary units in Traces (notified under document C(2011) 4594) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: organisation of transport;  international law;  animal product;  politics and public safety;  health;  trade;  agricultural policy;  information and information processing;  cooperation policy
 Date Published: 2011-07-05

 5.7.2011 EN Official Journal of the European Union L 176/45 COMMISSION IMPLEMENTING DECISION of 1 July 2011 amending Decision 2009/821/EC as regards the list of border inspection posts and veterinary units in Traces (notified under document C(2011) 4594) (Text with EEA relevance) (2011/394/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Germany has communicated that the border inspection post at the port of Rostock has been closed on 31 March 2011. The entry for that border inspection post should therefore be deleted from the list set out in Annex I to Decision 2009/821/EC. (3) Following communication from Spain, the current suspension of approval of the border inspection post at the airport of AlmerÃ ­a should no longer apply. The entry for that border inspection post should therefore be amended accordingly. In addition, Spain has communicated that, at the border inspection post at the port of Vigo, the Inspection centre PantalÃ ¡n 3 should be deleted and the name of the Inspection centre Vieirasa should be changed to Puerto Vieira in the entries for that border inspection post set out in Annex I to Decision 2009/821/EC. (4) Following communication from France, certain categories of products of animal origin that can currently be checked at the border inspection post at the port of Brest should be added in the entries for that border inspection post set out in Annex I to Decision 2009/821/EC. (5) Following communication from Italy, the border inspection posts at the port and airport of Reggio Calabria, at the port of Olbia and at the airports of Rimini and Palermo should be deleted. In addition, Italy has communicated that only a limited number of species of live animals are permitted at the border inspection post at the airport of Bologna-Borgo Panigale. The list of border inspection posts for Italy should therefore be amended accordingly. (6) Following communication from Hungary, the name of the border inspection post at the airport of Budapest should be changed into Budapest-Liszt Ferenc NemzetkÃ ¶zi RepÃ ¼lÃ tÃ ©r. (7) The Netherlands has communicated that only zoo animals are permitted at the Inspection centre MHS Live at the border inspection post of Maastricht Airport. The entry for that border inspection post should therefore be amended accordingly. (8) Following communication from Austria, the border inspection post of Linz Airport should be approved for all ungulates. (9) Following communication from Portugal, the entries for the border inspection posts at the ports of Peniche and SetÃ ºbal should be deleted in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (10) Annex II to Decision 2009/821/EC lays down the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (11) Following communications from Germany, Ireland, France and Austria, certain changes should be brought to the list of central, regional and local units in Traces for those Member States laid down in Annex II to Decision 2009/821/EC. (12) Decision 2009/821/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 July 2011. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 296, 12.11.2009, p. 1. ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Germany, the entry for the port of Rostock is deleted; (b) the part concerning Spain is amended as follows: (i) the entry for the airport of AlmerÃ ­a is replaced by the following: AlmerÃ ­a ES LEI 4 A HC(2), NHC(2) O; (ii) the entry for the port of Vigo is replaced by the following: Vigo ES VGO 1 P T.C. Guixar HC, NHC-T(FR), NHC-NT Frioya HC-T(FR)(2)(3) Frigalsa HC-T(FR)(2)(3) Pescanova HC-T(FR)(2)(3) Puerto Vieira HC-T(FR)(3) Fandicosta HC-T(FR)(2)(3) Frig. Morrazo HC-T(FR)(3); (c) in the part concerning France, the entry for the port of Brest is replaced by the following: Brest FR BES 1 P HC(1)(2), NHC; (d) the part concerning Italy is amended as follows: (i) the following entries are deleted: Olbia IT OLB 1 P HC-T(FR)(3) Palermo(*) IT PMO 4 A HC-T (*) Reggio Calabria (*) IT REG 1 P HC (*), NHC (*) Reggio Calabria (*) IT REG 4 A HC (*), NHC (*) Rimini IT RMI 4 A HC(2) (*), NHC(2) (*); (ii) the entry for the airport of Bologna-Borgo Panigale is replaced by the following: Bologna-Borgo Panigale IT BLQ 4 A HC(2), NHC(2) O(14); (e) in the part concerning Hungary, the entry for the airport of Budapest is replaced by the following: Budapest-Liszt Ferenc NemzetkÃ ¶zi RepÃ ¼lÃ tÃ ©r HU BUD 4 A HC(2), NHC-T(CH)(2), NHC-NT(2) O; (f) in the part concerning the Netherlands, the entry for the airport of Maastricht is replaced by the following: Maastricht NL MST 4 A MHS Products HC(2), NHC(2) MHS Live U, E, O(14); (g) in the part concerning Austria, the entry for the airport of Linz is replaced by the following: Linz AT LNZ 4 A HC(2), NHC(2) U, E, O; (h) in the part concerning Portugal, the entries for the ports of Peniche and Setubal are deleted; (2) Annex II is amended as follows: (a) the part concerning Germany is amended as follows: (i) the entry for the local unit DE47103 WOLFENBÃ TTEL, LANDKREIS U. STADT SALZGITTER is replaced by the following: DE47103 WOLFENBÃ TTEL, LANDKREIS; (ii) the entry for the local unit DE16203 GOSLAR, LANDKREIS is replaced by the following: DE16203 GOSLAR, LANDKREIS U. SALZGITTER, STADT; (b) the part concerning Ireland is amended as follows: (i) the following entries for the local units are deleted: IE01100 LAOIS; IE01800 MONAGHAN; IE02400 WESTMEATH; (ii) the entry for the local unit IE00900 KILDARE is replaced by the following: IE00900 KILDARE/DUBLIN/LAOIS/WEST WICKLOW; (iii) the entry for the local unit IE00200 CAVAN is replaced by the following: IE00200 CAVAN/MONAGHAN; (iv) the entry for the local unit IE01900 OFFALY is replaced by the following: IE01900 OFFALY/WESTMEATH; (c) in the part concerning France, the following local unit entry is deleted: FR16400 PYRÃ NÃ ES-ATLANTIQUES (BAYONNE); (d) the part concerning Austria is amended as follows: (i) the following local unit entries are added to the entries for the regional unit AT00100 BURGENLAND: AT00109 MAG. D. FREISTADT EISENSTADT; AT00110 STADTGEMEINDE RUST; (ii) the entry for the local unit AT00413 VOEÃ CKLABRUCK is replaced by the following: AT00413 VOECKLABRUCK.